Case 1:19-cr-00716-DLC Document 120 Filed 07/01/20 Page 1 of 1
                                                              Three Bryant Park
                                                              1095 Avenue of the Americas
                                                              New York, NY 10036-6797
                                                              +1 212 698 3500 Main
                                                              +1 212 698 3599 Fax
                                                              www.dechert.com


                                                              JONATHAN R. STREETER

                                                              jonathan.streeter@dechert.com
                                                              +1 212 698 3826 Direct
                                                              +1 212 314 0049 Fax
 July 1, 2020


 VIA ECF AND EMAIL

 Hon. Denise Cote
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1910
 New York, NY 10007

 Re: United States v. Telemaque Lavidas, S1 19-cr-716

 Dear Judge Cote:

 I write on behalf of Telemaque Lavidas to inform the Court that I spoke to Mr. Lavidas this
 morning and he wishes to proceed with sentencing by videoconference on July 2, 2020, pursuant
 to the Court’s Order of June 26, 2020. Mr. Lavidas is aware that it may be possible to schedule
 an in-person sentencing in the coming weeks, but he still wishes to proceed by videoconference
 tomorrow and affirms the waiver submitted by ECF on June 18, 2020.

 Respectfully submitted,


 ________s/_______
 Jonathan R. Streeter

 cc: AUSAs Richard Cooper and Daniel Tracer
